Citation Nr: 1604697	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  05-25 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the service-connected plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1970 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for bilateral plantar fasciitis, and assigned a noncompensable evaluation effective November 6, 2003.  The Veteran disagreed with the initial noncompensable disability rating assigned.  The Veteran has since relocated, and jurisdiction has transferred to the Baltimore, Maryland, RO.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in August 2005.  A transcript of the hearing is associated with the electronic file.  The Veteran has not requested a Board hearing.

Following a December 2007 remand for additional development, the Board issued a decision in April 2009 granting an initial 10 percent evaluation for bilateral plantar fasciitis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  While her claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in January 2010 requesting that the Court vacate that portion of the Board's decision denying a disability rating in excess of 10 percent for the service-connected plantar fasciitis and remand the case to the Board for further development and readjudication.  In a February 2010 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) in February 2011, and then in an October 2011 decision granted a 30 percent evaluation for bilateral plantar fasciitis, effective from the effective date of service connection (November 6, 2003).  The Veteran again appealed to the Court, and in May 2012 the CAVC granted another Joint Motion for Remand vacating the Board's decision to the extent it denied an evaluation in excess of 30 percent.

The Board then issued a new decision in November 2012 in an attempt to correct the perceived deficiencies with the October 2011 grant of additional benefits, but again denied entitlement to a disability rating in excess of 30 percent for the service-connected plantar fasciitis.  The Veteran again appealed to the CAVC, and in a June 2014 memorandum decision, the Court again vacated that portion of the Board's decision denying an evaluation in excess of 30 percent for bilateral plantar fasciitis, finding that the terms of the May 2012 Court order had not been complied with.

The Board in turn remanded the matter once again to the AOJ in November 2014 for additional development of the record.  The RO complied with the remand directives and issued a Supplemental Statement of the Case in April 2015.  The case has been returned to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In addition to the service-connected bilateral plantar fasciitis, the Veteran has arthritis in both feet, bilateral sesamoiditis and heel spurs, the symptoms of which cannot be disassociated from the service-connected pes planus symptoms.

2.  The Veteran's service-connected bilateral plantar fasciitis is manifested by pain over the entire foot (medial longitudinal arch, tibial sesamoid, and heel), flare-ups of pain which cause additional limitation of function, forefoot malalignment which is not corrected with orthotics, moderate pronation, resulting in an overall disability picture that more nearly approximates that of a severe right foot disability and a severe left foot disability.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of two separate 30 percent ratings for the bilateral plantar fasciitis with arthritis, sesamoiditis, and heel spurs (a severe right foot disability and a severe left foot disability) have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5276 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

That notwithstanding, the RO sent another duty to assist letter to the Veteran in February 2008 after the Board's first remand in December 2007.  That letter also provided notice of how to substantiate an increased rating claim, how initial ratings are assigned, and how effective dates are assigned.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records and all available private records.  She was also afforded VA examinations in March 2004, June 2011, and February 2015.  A medical opinion was obtained in September 2014 regarding whether a relationship existed between the Veteran's service-connected bilateral plantar fasciitis and her bunions (hallux valgus).  Collectively, these examinations are adequate because they show consistency of symptoms throughout the appeal period; and, the examiners discussed her medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that her feet have worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating - Bilateral Plantar Fasciitis

The Veteran seeks an initial disability rating in excess of 30 percent for her service-connected bilateral plantar fasciitis disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a , Diagnostic Codes 5276 through 5284.  The RO previously determined that the most closely analogous diagnostic code pertaining to the Veteran's bilateral plantar fasciitis is 38 C.F.R. § 4.71a , Diagnostic Code 5276, which pertains to acquired flatfeet.  In this regard, the Board notes that 38 C.F.R. § 4.20 provides that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 

Under DC 5276, a 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Id.  A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating, the maximum rating available under this diagnostic code, if bilateral. Id.

Based on VA examinations in March 2004, June 2011, and February 2015, the Veteran has always had pain in her feet, including her metatarsals and across the bottom of her feet, from toe to heel.  

The Veteran testified at an August 2005 hearing before a DRO that she had constant pain from the heels to the balls of both of her feet.  She reported having to walk on the sides of her feet.  She also reported that the bottoms of her feet were tender to the touch and that her feet would become swollen.  She denied wearing any orthopedic-type shoes but indicated that she wore tennis shoes and Birkenstock sandals.  She described a tissue, rather than a bone-type, pain, and reported that her feet were in constant pain no matter whether she was sitting, standing or walking, but that the pain increased in severity when she used her feet.  The Veteran added that at night she had some spasm in her feet.

Outpatient treatment records from November 2008 show that the Veteran had x-ray evidence of plantar spurs of the calcaneus, as well as a diagnosis of sesamoiditis.  She was receiving cortisone injections because of the pain.  Subsequent visits to the VA podiatry clinic in December 2008, February 2009, June 2009, December 2009, September 2010, December 2010, and March 2011 yielded substantially similar results.  Further treatment for the Veteran's pain included subsequent cortisone injections, prescribed pain medication, and the fitting and continued use of orthotics. 

The June 2011 VA examination report indicates that the location of the Veteran's foot pain includes the medial longitudinal arch, the tibial sesamoid, and the heel.  

Overall, the Veteran's bilateral foot disability is manifested by tenderness, mild loss of function, pain, soreness, swelling, fatigability, a lack of endurance, flare-ups, forefoot malalignment, an absence of arch on weight bearing, moderate pronation, and a propulsive and antalgic gait with use of corrective shoes and orthotic inserts.  The forefoot alignment is not correctable by manipulation, and the Veteran is also diagnosed with heel spurs, sesamoiditis, and arthritis of the feet/toes.  The Veteran's foot disability limits her ability to walk more than a few yards or stand more than 15-30 minutes.  

Moreover, at the time of the Veteran's June 2011 VA examination, she was diagnosed with bilateral plantar fasciitis with heel spur syndrome associated with pes planus foot construct.  

The February 2015 examiner confirmed that the Veteran had bilateral plantar fasciitis, bilateral heel spurs, and bilateral sesamoiditis.  The examiner also confirmed that there was x-ray evidence of arthritis of the first metatarsals bilaterally.  This examiner concluded that the Veteran's sesamoiditis and heel spurs are less likely as not caused or aggravated by the service-connected plantar fasciitis.  

Notwithstanding the examiner's opinion as to etiology, the examiner specifically stated that it was not possible to differentiate the impact of one condition from another.  Critically, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the Board must consider the overall functional impact caused by all of the Veteran's foot conditions, not just the service-connected plantar fasciitis.  

In reaching this determination, the Board has specifically considered whether it would be more appropriate to rate the Veteran's bilateral plantar fasciitis under Diagnostic Code 5284, which pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  Id.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following Diagnostic Code 5284.  Importantly, with this code, each foot may be rated separately.  

In this case, the Veteran's plantar fasciitis has already been found to be severe during the entire period covered by this claim; however, the pain associated with the sesamoiditis, which affect the big toe downward past the ball of the foot, as well as the arthritis of the first metatarsals, and heel spurs are not contemplated by the rating criteria under Diagnostic Code 5276.  Because these other conditions also cause pain, which cannot be differentiated from the service-connected condition, the condition may be rated under Diagnostic Code 5284, and a separate 30 percent rating may be assigned for each foot.  

Given the finding of severe plantar fasciitis, plus sesamoiditis, heel spurs and arthritis in the toes, the Board finds that the Veteran's pain is not limited to the arches of her feet.  Because the examiner in February 2015 was unable to differentiate the impact of one condition from another, the Veteran's overall foot pain must be considered in the assigned rating.  See Mittleider, supra.  Considering all of the manifestations collectively, the overall disability picture more nearly approximates that of a severe foot condition, bilaterally.  Applying these findings to the criteria under Diagnostic Code 5284 results in the assignment of a 30 percent ratings for the right foot disability and a 30 percent rating for the left foot disability.  A 30 percent rating is the maximum schedular rating allowed under Diagnostic Code 5284 unless there is actual loss of the foot - which is not shown in this case.  

Based on a thorough review of all of the evidence of record, including VA examination reports, VA and private treatment records, and the Veteran's lay statements, the Board finds that the assignment of a 30 percent rating for the right foot and a 30 percent rating for the left foot is appropriate under Diagnostic Code 5284 for the Veteran's overall disability picture.  

While the Veteran's bilateral foot disability has been shown to have symptoms analogous to a severe acquired flatfoot disorder, it has not been shown to have symptoms indicative of a pronounced bilateral flatfoot disorder.  Though moderate pronation and tenderness have been noted, the Veteran does not have marked pronation or extreme tenderness of the plantar surfaces.  Additionally, her bilateral foot disability has not been shown to have marked inward displacement, or severe spasms of the tendo Achillis on manipulation, which are symptoms indicative of a higher 50 percent disability rating.  

Moreover, even if the Board found that the Veteran's symptoms more nearly approximated the criteria for the assignment of a single 50 percent rating analogous to pronounced bilateral flat feet under Diagnostic Code 5276, the assignment of two separate 30 percent ratings under Diagnostic Code 5284 results in a higher combined rating than the assignment of one 50 percent rating under Diagnostic Code 5276 for pronounced flat foot.  See 38 C.F.R. § 4.25.  

In contemplating whether additional separate disability ratings are warranted for her feet under DC 5284, in addition to the 30 percent rating previously assigned under Diagnostic Code 5276, the Board finds that the Veteran does not have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes because the Veteran's symptoms overlap.  The same symptoms contemplated under Diagnostic Code 5276 are contemplated under Diagnostic Code 5284 in this case.  Thus, any additional separate rating under Diagnostic Code 5276, in addition to Diagnostic Code 5284 would result in double compensation for the same symptomatology in violation of anti-pyramiding provisions.  See 38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.14 (2015); see also Brady, 4 Vet. App. at 206. 

The Board has further considered the other diagnostic criteria related to the feet to determine whether any higher or separate ratings would be warranted under any other provision.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is dependent on the facts of a particular case). 

As there is no evidence of weak foot, claw foot, anterior metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones associated with the Veteran's bilateral plantar fasciitis, Diagnostic Codes 5277, 5278, 5279, 5282, and 5283, respectively, clearly are not for consideration.  Although a VA examiner in September 2014 opined that the Veteran's hallux valgus condition is unrelated to her service-connected disability, any pain resulting from that condition has been accounted for with the assignment of a 30 percent rating for each foot under Diagnostic Code 5284.  

The Board has finally considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, in finding the Veteran's overall foot disability to be severe bilaterally, the Board has contemplated the Veteran's flare-ups in the assignment of the separate 30 percent ratings under Diagnostic Code 5284.  

The Board has additionally considered the propriety of applying staged ratings pursuant to Fenderson, supra, for the Veteran's service-connected bilateral foot disability; however, the Board finds that her symptomatology has been relatively stable throughout the appeal period.  Therefore, assigning staged ratings for her disability is not warranted. 

Finally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  38 C.F.R. § 3.321; see also, Johnson v. McDonald, 762 F.3d. 1362 (Fed. Cir. 2014).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the level of severity and symptomatology of the Veteran's service-connected bilateral foot disability are contemplated with the established criteria found in the rating schedule.  The Veteran's symptoms are fully addressed in the schedule because the Board has determined that, when the symptoms of the entire foot are considered, the overall disability picture is severe in each foot.  A finding of severe foot disability is specifically manifested in the criteria for the assignment of a 30 percent rating under Diagnostic Code 5284.  The assignment under this code is appropriate here because she has symptoms associated with nonservice-connected foot disabilities, bilaterally, that cannot be disassociated from the service-connected bilateral plantar fasciitis.  Thus, the Board finds that her symptoms are fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of her bilateral foot disability that are not addressed by the rating schedule.  Thus, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, since there are no other symptoms reported that are not attributed to the service-connected disabilities, this is not an exceptional circumstance in which extraschedular consideration is required.  

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is raised by the record in an increased rating claim when the Veteran asserts unemployability due to the service-connected disability under consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted that she is unemployable due to her service-connected disabilities, and therefore, a TDIU is not raised by the record, and further consideration is not warranted.

In sum, the evidence shows that the symptomatology associated with the Veteran's service connected bilateral plantar fasciitis warrants a 30 percent evaluation for the right foot and a 30 percent evaluation for the left foot for the entire period covered by this claim.  Therefore, an initial disability rating of 30 percent for the right foot and an initial disability rating of 30 percent for the left foot is warranted under Diagnostic Code 5284, instead of, not in addition to, the single 30 percent rating previously assigned under Diagnostic Code 5276.  


ORDER

An initial disability rating of 30 percent for the right foot and an initial disability rating of 30 percent for the left foot are granted under Diagnostic Code 5284, subject to the law and regulation governing the payment of monetary benefits.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


